Citation Nr: 0801706	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for depression (previously 
evaluated as a mental condition).

2.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD) 
and depression.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for osteoarthritis of the 
right knee.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for osteoarthritis of the 
left knee.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability to include as secondary to a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In June 
2004, the RO denied service connection for depression and a 
bilateral knee disability finding that the veteran had not 
submitted new and material evidence to reopen the claims.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims of service connection for depression and 
a bilateral knee disability.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The RO denied service connection for PTSD 
and also confirmed the denial of service connection for 
depression in June 2006.  The veteran testified at a January 
2006 Decision Review Officer hearing at the RO.  In December 
2007, he testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  Transcripts of both hearings 
are of record.

The issues have been recharacterized as listed on the title 
page to comport with the evidence of record.

The issues of service connection for a psychiatric disability 
to include PTSD and depression, and service connection for 
osteoarthritis of the right and left knees are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a mental condition in October 1980.  The 
veteran did not appeal the decision and it is now final.

2.  Evidence received since the final October 1980 RO 
decision is not cumulative and raises a reasonable 
possibility of substantiating the service connection claim 
for depression (previously evaluated as a mental condition).

3.  The RO denied the claims of entitlement to service 
connection for osteoarthritis of the right and left knees in 
January 2001.  The veteran did not appeal those denials and 
that decision and it is now final.

4.  Evidence received since the final January 2001 RO 
decision is not cumulative and raises a reasonable 
possibility of substantiating the service connection claims 
for osteoarthritis of the right and left knees.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
October 1980 RO decision and the claim of entitlement to 
service connection for depression (formerly claimed as a 
mental condition) is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has been received since the 
January 2001 RO decision and the claim of entitlement to 
service connection for a right knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

3.  New and material evidence has been received since the 
January 2001 RO decision and the claim of entitlement to 
service connection for a left knee disability, to include as 
secondary to the right knee is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran's claims to reopen service connection for a 
bilateral knee disability and depression based on new and 
material evidence have been considered with respect to VA's 
duty to notify and assist, including Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given the favorable outcome noted below 
with respect to the new and material issues, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Depression

The RO originally denied service connection for a mental 
condition in October 1980, on the basis that the current 
medical evidence did not show a significant problem other 
than alcohol dependence.  The veteran did not file a notice 
of disagreement.  Therefore, the October 1980 decision became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).

The veteran filed a claim to reopen service connection for 
depression (formerly claimed as a mental condition) in April 
2004.  Evidence considered since the 1980 rating decision 
includes VA medical records dated from 1998 to 2004 showing 
continued diagnoses of chronic anxiety and depression.  A 
November 2000 private medical record further notes the 
veteran was hospitalized for psychiatric problems in 1979 and 
1980.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The evidence also 
is material, as one of the unestablished facts necessary to 
substantiate the veteran's claim is evidence of a current 
psychiatric disability.  Since the VA and private medical 
records show a present diagnosis of depression, the 
information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening of the service connection 
claim for depression is warranted. 38 U.S.C.A. § 5108.

Bilateral knees

The RO originally denied service connection for a bilateral 
knee condition in April 1999, on the basis that there was no 
medical evidence relating the present knee disabilities to 
service.  
The RO confirmed the denial of service connection in January 
2001 finding that the veteran had not submitted new and 
material evidence to reopen the claims.  The veteran did not 
file a notice of disagreement.  Therefore, the January 2001 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).  

In April 2004, the veteran filed claims to reopen service 
connection for a right knee disability and a left knee 
disability, to include as secondary to a right knee 
disability.  

Evidence received since the last final RO decision includes 
private and VA medical records dated from 2002 to 2005 
showing continued diagnoses of a bilateral knee disability 
and a July 2002 letter from a private physician noting an 
opinion, which relates the right knee disability to service.  
This evidence is new, as it was not previously considered.  
The evidence also is material, as an unestablished fact 
necessary to substantiate the veteran's right knee claim is 
medical evidence relating the right knee disability to 
service.  Since the left knee disability claim includes a 
secondary service connection claim related to the right knee, 
any evidence that the right knee is related to service also 
is favorable to the left knee claim.  The information 
submitted since the last final RO decision constitutes new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a); and reopening the claims of service connection for 
a bilateral knee condition is warranted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for depression (previously evaluated 
as a mental condition) and to this extent only the claim is 
granted.

New and material evidence has been submitted to reopen a 
service connection claim for a right knee disability and to 
this extent only the claim is granted.

New and material evidence has been submitted to reopen a 
service connection claim for a left knee disability and to 
this extent only the claim is granted.


REMAND

The veteran seeks service connection for a psychiatric 
disability including depression and PTSD.  On his stressor 
statement, he indicated that his unit was located in An Khe 
and as a member of the Mess Team, he hauled rations to 
battalions located in Qui Nhon and Phu Tuc.  He stated that 
as the convoy came down the mountain they were always 
receiving enemy fire from small arms and mortars and that 
these incidents were a normal part of his day.  The veteran's 
personnel records are not associated with the claims file 
other than his DD-Form 214.  The DD-Form 214 shows that he 
served in the Republic of Vietnam from April 1, 1971 to 
February 17, 1972 and that his military occupational 
specialty was cook.  The veteran indicated that the location 
of the stressor incidents took place in Fire Base Buffalo on 
the main supply route between An Khe, Qui Nhon, and Phu Tuc.  
The veteran's personnel records including unit and parent 
unit records should be obtained from the service department 
to determine whether there is any corroborative evidence that 
the veteran's unit was located in these areas during his time 
in Vietnam.  

Eight years after service, a private hospital record dated in 
1980 shows the veteran was seen in the emergency room for 
depressive and suicidal feelings.  He was given a diagnosis 
of alcohol dependence and dysthymic disorder.  VA and private 
medical records dated from 1998 to 2004 show continued 
diagnoses of chronic anxiety with depression.  A VA 
examination should be provided to determine whether the 
veteran's current psychiatric diagnoses are related to his 
active.  The opinion should include an assessment of whether 
the veteran has a current diagnosis of PTSD.  

Additional development also is necessary to resolve the knee 
claims.  The service medical records note the veteran had a 
normal clinical evaluation of the lower extremities during 
the entrance examination in July 1970.  An October 30, 1970 
orthopedic record notes, however, that the veteran had pain 
in the left knee anteriorly limiting complete flexion in knee 
bends and was to be evaluated before he began basic training.  
The consultation report notes that he injured his left knee 
playing football three weeks prior, and the impression was 
synovitis of the left knee.  A November 1970 physical profile 
record shows the veteran was put on limited profile for two 
weeks and was given an ace bandage.  A later November 1970 
record shows an impression of resolved synovitis of the left 
knee.  A January 1972 medical record notes that the veteran 
injured his leg, falling two times, and had muscle spasms 
above the knee.  He was given an ace bandage.  It does not 
specify which knee.  

The veteran testified at his Board hearing that he hurt his 
knee in service, but did not specify which knee (or at least 
it is not clear from the transcript).  He is asserting, 
however, that his right knee disability was incurred in 
service and that his left knee disability was either incurred 
in service or secondary to his right knee disability.  In the 
RO hearing, the veteran indicated that he received treatment 
for his knee at the VA hospital in Chattanooga, Tennessee 
right after his discharge.  He, again, is not clear on which 
knee he is referring to.  The RO subsequently requested 
records from the VA in Chattanooga but did so for the dates 
the veteran was still in service.  

First, the VA records from Chattanooga should be requested 
from February 1972 to September 1998 (the first date of 
record of any VA treatment).  After this, a medical opinion 
should be provided to determine whether the veteran had a 
left knee disability prior to service and if so, whether it 
was aggravated by service; if not, whether the left knee 
disability was incurred in service.  An opinion also should 
be provided to determine whether the right knee disability 
was incurred in service.  If the right knee is found related 
to service, a determination should be made on whether the 
left knee disability was related to or aggravated by the 
right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA notice letter 
including the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding his service connection claims 
for a psychiatric disorder to include 
depression and PTSD, a right knee 
disability, and a left knee disability to 
include as secondary to the right knee.  
The letter should include the evidence 
necessary to substantiate a secondary 
service connection claim.

2. Obtain the veteran's personnel records 
including unit and parent unit records 
from the service department to determine 
whether there is any corroborative 
evidence that the veteran's unit was 
located in Fire Base Buffalo, Vietnam on 
the main supply route between An Khe, Qui 
Nhon, and Phu Tuc from April 1, 1971 to 
February 17, 1972.  The veteran indicated 
that the stressor incidents included 
receiving enemy fire from small arms and 
mortars, while hauling rations as a member 
of the Mess Team to battalions located in 
Qui Nhon and Phu Tuc.    

3.  A VA psychiatric examination should be 
provided to determine whether it is at 
least as likely as not that the veteran's 
current depression is related to his 
active service.  If, and only the RO 
identifies any confirmed stressors, the 
opinion should include an assessment of 
whether the veteran has a current 
diagnosis of PTSD. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Obtain any available medical records 
from the Chattanooga, Tennessee VA medical 
facility dated from February 1972 to 
September 1998 that reflect treatment for 
the bilateral knees.

5.  After completion of # 4, schedule the 
veteran for a VA orthopedic evaluation to 
determine the following:

(a)  Whether there is clear and 
unmistakable evidence that the veteran had 
a left knee disability that pre-existed 
service, and if so, whether the pre-
existing left knee disability was 
aggravated in service.

(b)  If the left knee disability is not 
found to pre-exist service, whether it is 
at least as likely as not that the left 
knee disability was incurred in service.

(c)  Whether it is at least as likely as 
not that the right knee disability is 
related to service.

(d)  If the right knee disability is found 
related to service, whether it is at least 
as likely as not that the left knee 
disability was related to or aggravated by 
the right knee disability.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

6.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re-
adjudicate the claims.  If any of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


